                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


QUENTIN Y. WASHINGTON

       Applicant,

v.                                                     CASE NO. 8:16-cv-595-T-23AAS

SECRETARY, Department of Corrections,

       Respondent.
                                             /


                                        ORDER

       Quentin Y. Washington applies for the writ of habeas corpus under 28 U.S.C.

§ 2254 (Doc. 1) and challenges his conviction for burglary, for which conviction

Washington is imprisoned for twenty-five years. The respondent argues (Doc. 10)

that the application is time-barred. Washington asserts that (1) his application is

timely and (2) if the application is not timely, he is entitled to equitable tolling.

(Doc. 24, p. 6)

       Under the Anti-Terrorism and Effective Death Penalty Act, “[a] 1-year period

of limitation shall apply to an application for a writ of habeas corpus by a person in

custody pursuant to the judgment of a State court. The limitation period shall run

from the latest of . . . the date on which the judgment became final by the conclusion

of direct review or the expiration of the time for seeking such review . . . .” 28

U.S.C. § 2244(d)(1)(A). Additionally, under 28 U.S.C. § 2244(d)(2), “[t]he time
during which a properly filed application for State post-conviction or other collateral

review with respect to the pertinent judgment or claim is pending shall not be

counted toward any period of limitation under this subsection.”

        Washington’s conviction became final on November 8, 2012.1 On that same

day, Washington moved to mitigate his sentence under Rule 3.800(c), Florida Rules

of Criminal Procedure, which motion tolls the one-year federal limitation. Rogers v.

Sec’y, Dep’t of Corr., 855 F.3d 1274, 1275 (11th Cir. 2017) (“Because a Rule 3.800(c)

motion is an application for such judicial reexamination, we hold that Rogers’s

motion tolled the time in which he could petition for federal habeas relief.”).

Because he filed his Rule 3.800(c) motion on the same day that his conviction

became final, the limitation did not start until November 27, 2012, when the state

court denied the Rule 3.800(c) motion.

        Washington allowed 335 days to elapse after that proceeding concluded before

he petitioned the state appellate court for the writ of habeas corpus on October 29,

2013. Tolling continued until March 13, 2014, when the state appellate court denied

Washington’s motion for rehearing on the denial of his state habeas petition.

Washington had 30 days remaining (365 – 335 = 30) — until April 14, 20142 — to



        1
          Washington’s direct appeal concluded on August 10, 2012. The conviction became final
after ninety days, which is the time allowed for petitioning for the writ of certiorari. 28 U.S.C.
§ 2244(D)(1)(A). See Bond v. Moore, 309 F.3d 770 (11th Cir. 2002), and Jackson v. Sec’y, Dep’t of Corr.,
292 F.3d 1347 (11th Cir. 2002).
        2
         Because the deadline was on a Saturday, under Rule 6(a)(1)(C), Federal Rules of Civil
Procedure, the deadline is extended to “the next day that is not a Saturday, Sunday, or legal
holiday.” April 14, 2014, was the next Monday.

                                                  -2-
file his federal application. Washington filed no tolling motion during the 30 days

remaining in the limitation.3 Consequently, Washington’s federal application filed

on March 9, 2016, is untimely.

       Washington argues entitlement to equitable tolling based on his temporary

separation from his legal papers between February 5, 2013, and April 24, 2013,

during his transportation and confinement at other institutions while awaiting a

court appearance in an unrelated case. (Doc. 24, pp. 6–7) “When a prisoner files for

habeas corpus relief outside the one-year limitations period, a district court may still

entertain the [application] if the [applicant] establishes that he is entitled to equitable

tolling.” Damren v. Fla., 776 F.3d 816, 821 (11th Cir. 2015). “[E]quitable tolling is

an extraordinary remedy ‘limited to rare and exceptional circumstances and typically

applied sparingly.’” Cadet v. State of Fla. Dep’t of Corr., 853 F.3d 1216, 1221 (11th Cir.

2017) (quoting Hunter v. Ferrell, 587 F.3d 1304, 1308 (11th Cir. 2009)). To warrant

equitable tolling an applicant must show “‘(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way’ and

prevented timely filing.” Holland v. Fla., 560 U.S. 631, 649 (2010) (quoting Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005)). To satisfy the “extraordinary circumstance”

requirement an applicant “must show a causal connection between the alleged

extraordinary circumstance[] and the late filing of the [application].” San Martin v.

McNeil, 633 F.3d 1257, 1267 (11th Cir. 2011) cert. denied, 132 S. Ct. 158 (2011).

       3
          Washington’s April 18, 2014, Rule 3.850 motion for post-conviction relief had no tolling
effect because the limitation had expired four days earlier.

                                                -3-
“[T]he reasonable diligence and extraordinary circumstance requirements are not

blended factors; they are separate elements, both of which must be met before there

can be any equitable tolling.” Cadet, 853 F.3d at 1225 (citing Menominee Indian Tribe

of Wisc. v. United States, 136 S. Ct. 750, 757 n.5 (2016)). The failure to meet either

requirement precludes equitable tolling. Washington bears the burden of establishing

entitlement to this extraordinary remedy. Cole v. Warden, Ga. State Prison, 768 F.3d

1150, 1158 (11th Cir. 2014).

       Washington’s separation from his legal papers is not an extraordinary

circumstance.4 Mendoza v. Att’y Gen. of Fla., 2017 WL 6403505 at *4 (11th Cir. 2017).

Paulcin v. McDonough, 259 F. App’x 211, 213 (11th Cir. 2007),5 cert denied, 555 U.S.

1086 (2008), explains:

               In Akins v. United States, 204 F.3d 1086, 1089–90 (11th Cir.
               2000), the movant argued for equitable tolling because (1) he
               was subjected to lockdowns in jail for several months, during
               which he could not access the law library, and (2) prison
               officials misplaced his legal papers for a period of time. After
               noting the movant had ample time to file his motion when these
               impediments did not exist, we declined to apply equitable
               tolling. Id. at 1090 (evaluating a § 2255 habeas motion). In Dodd
               v. United States, 365 F.3d 1273, 1282–83 (11th Cir. 2004), the
               movant argued for equitable tolling because he was transferred
               to a different facility and detained there for over ten months
               without access to his legal papers. We stated “Akins suggests


       4
          Washington states that he “was transferred to what was to be his permanent
institution (Mayo Correctional Institution) [on] April 24, 2013, well after [the] [f]ederal [h]abeas
time commenced . . . showing [he] arrived without relevant legal materials to file a tolling motion.”
(Doc. 24, p. 7) Washington offers no explanation for the six-month delay between his return to
his permanent institution on April 24, 2013, and the filing of his first state habeas petition on
October 29, 2013.
       5
         “Unpublished opinions are not considered binding precedent, but they may be cited as
persuasive authority.” 11th Cir. Rule 36-2.

                                                 -4-
             that lockdowns and periods in which a prisoner is separated
             from his legal papers are not ‘extraordinary circumstances’ in
             which equitable tolling is appropriate.” Id. at 1283. In Dodd, the
             movant never claimed his detention was unconstitutional,
             inappropriate, or outside of routine practice, and we found that
             the circumstances were not extraordinary. Id. (evaluating a
             § 2255 habeas motion).

             Paulcin’s transfer to county jail and denial of access to his legal
             papers and the law library did not constitute extraordinary
             circumstances. Paulcin failed to allege specifically or present
             evidence that his detention in county jail, due to pending
             criminal charges, was extraordinary or anything other than
             routine. Additionally, in the district court, Paulcin asserted only
             the conclusory allegation that he was denied access to the
             library and his records, but failed to allege how his inability to
             obtain legal materials thwarted his efforts to file a timely federal
             proceeding. [. . . ] This fact belies the allegation that he was
             prevented from pursing legal redress during his time at the
             Santa Rosa County Jail. Because Paulcin failed to establish
             extraordinary circumstances, the district court did not err in not
             applying equitable tolling and dismissing his petition as
             time-barred.

      Washington’s failure to demonstrate an extraordinary circumstance precludes

application of equitable tolling. Cadet, 853 F.3d at 1225.

      Accordingly, Washington’s’s application for the writ of habeas corpus

(Doc. 1) is DISMISSED AS TIME-BARRED. The clerk must enter a judgment

against Washington and close this case.


                         DENIAL OF BOTH A
                   CERTIFICATE OF APPEALABILITY
                AND LEAVE TO APPEAL IN FORMA PAUPERIS

      Washington is not entitled to a certificate of appealability (“COA”). A

prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a

district court’s denial of his application. 28 U.S.C. § 2253(c)(1). Rather, a district

                                             -5-
court must first issue a COA. Section 2253(c)(2) permits issuing a COA “only if the

applicant has made a substantial showing of the denial of a constitutional right.” To

merit a COA, Washington must show that reasonable jurists would find debatable

both (1) the merits of the underlying claims and (2) the procedural issues he seeks to

raise. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v.

Linahan, 279 F.3d 926, 935 (11th Cir. 2001). Because the application is clearly

time-barred, Washington is entitled to neither a certificate of appealability nor an

appeal in forma pauperis.

      Accordingly, a certificate of appealability is DENIED. Leave to appeal in

forma pauperis is DENIED. Washington must obtain permission from the circuit

court to appeal in forma pauperis.

      ORDERED in Tampa, Florida, on March 28, 2019.




                                          -6-
